DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements filed on 11/26/2019 and 04/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 2 recites “including connector” and the Examiner suggest amending the aforementioned recitation to “including the connector”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “connector” is indefinite because it is not clear if the “connector” is the same structure as the “connector arrangement” or a different structure.  For To overcome this rejection the Examiner suggest amending “connector” to “the connector arrangement” throughout the claim or amend “connector arrangement” to “connector.”
Claims 2-4 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-13 and 15-19 of U.S. Patent No. 10, 406, 344 (hereinafter 344’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 344’ teaches an adapter cap and connector arrangement for a drug transfer assembly including connector having a connector material hardness, the adapter cap removably connectable with the connector, the adapter cap having an adapter cap material hardness, wherein the adapter cap material hardness is less than the connector material hardness, and wherein with the adapter cap connected to the connector, the adapter cap protectively surrounds and shields the connector to prevent contact between the connector and the skin of a patient and to protectively shield the connector from contamination (see claims 1 and 12 of 344’).
Regarding claim 2, 344’ teaches wherein the connector comprises a rigid material and (see claim 2 of 344’).  
Regarding claim 3, 344’ teaches wherein the adapter cap has a hardness range between Shore A 5 and Shore A 50 (see claim 8 of 344’).  
Regarding claim 4, 344’ teaches wherein the adapter cap has a hardness range between Shore A 20 and Shore A 40 (see claim 9 of 344’).  
Regarding claim 5, 344’ teaches a drug transfer assembly comprising: an intravenous line adapted for connection to a bloodstream of a patient; a connector connectable to a portion of the intravenous line, the connector having a connector material hardness; and an adapter cap removably connectable with the connector, the adapter cap having an adapter cap material hardness, wherein the adapter cap material hardness is less than the connector material hardness, wherein with the adapter cap connected to the connector, the adapter cap protectively surrounds and shields the connector to prevent contact between the connector and the skin of a patient and to protectively shield the connector from contamination(see claims 1 and 12 of 344’).  
Regarding claim 6, 344’ teaches wherein the adapter cap has a frustoconical tapered portion, a first cylindrical portion, a second cylindrical portion, and arcuate or curved edges so that the adapter cap does not have any sharp edges (see claims 1, 10, 12 and 15 of 344’).  
Regarding claim 7, 344’ teaches wherein the adapter cap has an adapter body which is sized and shaped to substantially correspond to an exterior profile of the connector to form an interference fit between the adapter cap and the connector (see claims 11 and 16 of 344’).  
Regarding claim 8, 344’ teaches wherein the adapter cap has an arcuate portion, a first cylindrical portion, a second cylindrical portion, and arcuate or curved edges, so that the adapter cap does not have any sharp edges (see claims 1, 10, 12 and 15 of 344’).  
Regarding claim 9, 344’ teaches further comprising an injector removably connectable (see claims 4 and 17 of 344’).
Regarding claim 10, 344’ teaches wherein, with the injector connected to the connector, the connector provides a closed connection to the injector and the intravenous line and the injector is in fluid communication with the intravenous line via the connector thereby allowing injection of the medication to the bloodstream of the patient (see claim 18 of 344’).  
Regarding claim 11, 344’ teaches wherein the connector comprises a rigid material and the adapter cap comprises a pliable material (see claim 2 of 344’).  
Regarding claim 12, 344’ teaches wherein the injector comprises a syringe assembly (see claims 4 and 19 of 344’).  
Regarding claim 13, 344’ teaches further comprising a second connector connected to a second portion of the intravenous line, the second connector adapted to receive an intravenous bag containing a second medication (see claims 1, 5 and 12 of 344’).  
Regarding claim 14, 344’ teaches wherein the adapter cap comprises a thermoplastic elastomer (see claim 6 of 344’).  
Regarding claim 15, 344’ teaches wherein the adapter cap comprises a thermosetting elastomer (see claim 7 of 344’).  
Regarding claim 16, 344’ teaches wherein the adapter cap has a frustoconical tapered portion and a cylindrical portion that protectively surrounds at least a portion of the connector (see claims 1 and 12 of 344’).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed 


Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by March et al. (Pub. No. 2012/0130329).
Regarding claim 1, March et al. teaches an adapter cap (94, see Figs.1 and 9) and connector arrangement (22, Fig. 1) for a drug transfer assembly including connector (22) having a connector material hardness (see [0052] were 22 is formed from a rigid material), the adapter cap (94) removably connectable with the connector (22, see Figs. 5-6 illustrating 94 removably connectable with 22), the adapter cap (94) having an adapter cap material hardness (see [0057] where 94 is formed from a soft and pliable material), wherein the adapter cap (94) material hardness (soft pliable material) is less than the connector (22) material hardness (rigid material, see [0052] and [0057]), and wherein with the adapter cap (94) connected to the connector (22), the adapter cap (94) protectively surrounds and shields the connector (22, see Figs. 1 and 5-6, 94 surrounds and shields 30 of 22) to prevent contact between the connector (22) and the skin of a patient and to protectively shield the connector (22) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 94 positioned on 22 via 30, 94 protectively surrounds 30 and is capable of preventing direct contact between 30 and the skin of a patient to shield 22 from contamination).  
	Regarding claim 2, March et al. teaches wherein the connector (22) comprises a rigid material (see [0052]) and the adapter cap (94) comprises a pliable material (see [0057]).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-13 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al. (Pub. No. 2006/0089606) in view of March et al. (Pub. No. 2012/0130329).
Regarding claim 1, Tsai et al. teaches an adapter cap (24, Fig. 3) and connector arrangement (2, Fig. 3) for a drug transfer assembly (A, Fig. 3) including connector (2) having a connector material hardness (the connector 2 is formed from a material, hence, 2 has a material hardness), the adapter cap (24) removably connectable with the connector (2, see fig. 3), the adapter cap (2) having an adapter cap material hardness (the adapter cap is formed from a mater; hence, 24 has a material hardness), and wherein with the adapter cap (24) connected to the connector (2), the adapter cap (24) protectively surrounds and shields the connector (2, see Fig. 4 illustrating 24 surrounding 22 of 2) to prevent contact between the connector (2) and the skin of a patient and to protectively shield the connector (2) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 241 within 21, 24 is capable of preventing direct contact between 22 and the skin of a patient to shield 21 from contamination.  
(94, see Figs.1 and 9) and connector arrangement (22, Fig. 1) for a drug transfer assembly including connector (22) having a connector material hardness (see [0052] were 22 is formed from a rigid material), the adapter cap (94) removably connectable with the connector (22, see Figs. 5-6 illustrating 94 removably connectable with 22), the adapter cap (94) having an adapter cap material hardness (see [0057] where 94 is formed from a soft and pliable material), wherein the adapter cap (94) material hardness (soft pliable material) is less than the connector (22) material hardness (rigid material, see [0052] and [0057]), and wherein with the adapter cap (94) connected to the connector (22), the adapter cap (94) protectively surrounds and shields the connector (22, see Figs. 1 and 5-6, 94 surrounds and shields 30 of 22) to prevent contact between the connector (22) and the skin of a patient and to protectively shield the connector (22) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 94 positioned on 22 via 30, 94 protectively surrounds 30 and is capable of preventing direct contact between 30 and the skin of a patient to shield 22 from contamination).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai by forming the connector from a rigid plastic material and the cap from a soft pliable material as taught by March et al. for allowing a user to readily and comfortably position the cap on the connector and for providing a more secure seal of the connector (see [0057]).  Further Tsai et al. teaches that modifications may be made to the device (see [0032]).
Regarding claim 2, Tsai et al. in view of March et al. wherein the connector (2) (see March et al. [0052]) and the adapter cap comprises a pliable material (see March et al. [0057]).  
Regarding claim 5, Tsai et al. teaches a drug transfer assembly (device in Fig. 1) comprising: an intravenous line (needle/31, Fig. 1, also see 75 Fig. 12 for illustrative purposes) adapted for connection to a bloodstream of a patient (see [0002] where the device is connected to the vessel of the patient also see Fig. 11); a connector (2, Fig. 3) connectable to a portion of the intravenous line (needle/31, see Figs. 1, 3 and 12, 2 is connected to the needle/31 via 10) , the connector (2) having a connector material hardness (the connector 2 is formed from a material, hence, 2 has a material hardness); and an adapter cap (24, Fig. 3) removably connectable with the connector (2, see Figs. 1 and 3), the adapter cap (24) having an adapter cap material hardness (the adapter cap 24 is formed from a material, hence, 24 has a material hardness), wherein with the adapter cap (24) connected to the connector (2), the adapter cap (24) protectively surrounds and shields the connector (2, see Fig. 4 illustrating 24 surrounding 22 of 2) to prevent contact between the connector (2) and the skin of a patient and to protectively shield the connector (2) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 241 within 21, 24 is capable of preventing direct contact between 22 and the skin of a patient to shield 21 from contamination).  
Tsai et al. does not specifically teach wherein the adapter cap material hardness is less than the connector material hardness.  However, March et al. teaches an adapter cap (94, see Figs.1 and 9) and connector arrangement (22, Fig. 1) for a drug transfer assembly including connector (22) having a connector material hardness (see [0052] were 22 is formed from a rigid material), the adapter cap (94) removably connectable with the connector (22, see Figs. 5-6 illustrating 94 removably connectable with 22), the adapter cap (94) having an adapter cap (see [0057] where 94 is formed from a soft and pliable material), wherein the adapter cap (94) material hardness (soft pliable material) is less than the connector (22) material hardness (rigid material, see [0052] and [0057]), and wherein with the adapter cap (94) connected to the connector (22), the adapter cap (94) protectively surrounds and shields the connector (22, see Figs. 1 and 5-6, 94 surrounds and shields 30 of 22) to prevent contact between the connector (22) and the skin of a patient and to protectively shield the connector (22) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 94 positioned on 22 via 30, 94 protectively surrounds 30 and is capable of preventing direct contact between 30 and the skin of a patient to shield 22 from contamination).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai by forming the connector from a rigid plastic material and the cap from a soft pliable material as taught by March et al. for allowing a user to readily and comfortably position the cap on the connector and for providing a more secure seal of the connector (see [0057]).  Further Tsai et al. teaches that modifications may be made to the device (see [0032]).
Regarding claim 7, Tsai et al. in view of March et al. teaches wherein the adapter cap (24) has an adapter body (body of 24, see Figs. 4-5) which is sized and shaped to substantially correspond to an exterior profile (exterior of 2 at 22, see Fig. 4) of the connector (2) to form an interference fit between the adapter cap (24) and the connector (2, see rejection of claim 5 above and Stafford, Col. 2 lines 44-54 where the adapter cap is made of a flexible material such that it forms a fluid tight closure, i.e. interference fit, with the connector).  
Regarding claim 8, Tsai et al. in view of March et al. teaches wherein the adapter cap (24) has an arcuate portion (arcuate portion, Fig. 4 below), a first cylindrical portion (1st cylindrical portion, Fig. 4 below), a second cylindrical portion (2nd cylindrical portion, Fig. 4 below), and arcuate or curved edges (curved edges, Fig. 4 below), so that the adapter cap (24) does not have any sharp edges (see Fig. 2).  
[AltContent: textbox (1st cylindrical portion)]Examiner’s Annotated Fig. 4
[AltContent: arrow][AltContent: arrow][AltContent: textbox (arcuate/curved edges)][AltContent: textbox (arcuate portion)][AltContent: textbox (2nd cylindrical portion)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    113
    99
    media_image1.png
    Greyscale


Regarding claim 9, Tsai et al. in view of March et al. teaches further comprising an injector (40, Fig. 5) removably connectable with the connector (2, see Fig. 5), the injector (40) containing a medication (drug, see [0024]).  
Regarding claim 10 Tsai et al. in view of March et al. teaches wherein, with the injector (40) connected to the connector (2), the connector (2) provides a closed connection to the injector (40, see Fig. 4) and the intravenous line (needle, see Figs. 1, 5 and [0024]) and the injector (40) is in fluid communication with the intravenous line (needle) via the connector (2) thereby allowing injection of the medication (drug) to the bloodstream of the patient (see [0024]).  
Regarding claim 11, Tsai et al. in view of March et al. wherein the connector (2) comprises a rigid material (see March et al. [0052]) and the adapter cap comprises a pliable material (see March et al. [0057]).  
Regarding claim 12, Tsai et al. in view of March et al. teaches wherein the injector (40) comprises a syringe assembly (see [0024]).  
(2nd connector, Fig. 1 below) connected to a second portion (31) of the intravenous line (needle and 31, Fig. 1), the second connector (2nd connector, Fig. 1 below) adapted to receive an intravenous bag (infusion bag, see Fig. 1 and [0030]) containing a second medication (drug within the infusion bag).  
Examiner’s Annotated Fig. 1
[AltContent: textbox (2nd connector)][AltContent: arrow]
    PNG
    media_image2.png
    201
    60
    media_image2.png
    Greyscale

Alternative Rejection of Claim 5
Regarding claim 5, Tsai et al. teaches a drug transfer assembly (device in Fig. 1) comprising: an intravenous line (needle/31, Fig. 1, also see 75 Fig. 12 for illustrative purposes) adapted for connection to a bloodstream of a patient (see [0002] where the device is connected to the vessel of the patient also see Fig. 11); a connector (2, Fig. 3) connectable to a portion of the intravenous line (needle/31, see Figs. 1, 3 and 12, 2 is connected to the needle/31 via 10) , the connector (2) having a connector material hardness (the connector 2 is formed from a material, hence, 2 has a material hardness); and an adapter cap (24, Fig. 3) removably connectable with the connector (2, see Figs. 1 and 3), the adapter cap (24) having an adapter cap material hardness (the adapter cap 24 is formed from a material, hence, 24 has a material hardness), wherein with the adapter cap (24) connected to the connector (2), the adapter cap (24) protectively surrounds and shields the connector (2, see Fig. 4 illustrating 24 surrounding 22 of 2) to prevent contact between the connector (2) and the skin of a patient and to protectively shield the connector (2) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 241 within 21, 24 is capable of preventing direct contact between 22 and the skin of a patient to shield 21 from contamination).  
Tsai et al. does not specifically teach wherein the adapter cap material hardness is less than the connector material hardness.  However, March et al. teaches an adapter cap (94, see Figs.1 and 9) and connector arrangement (22, Fig. 1) for a drug transfer assembly including connector (22) having a connector material hardness (see [0052] were 22 is formed from a rigid material), the adapter cap (94) removably connectable with the connector (22, see Figs. 5-6 illustrating 94 removably connectable with 22), the adapter cap (94) having an adapter cap material hardness (see [0057] where 94 is formed from a soft and pliable material), wherein the adapter cap (94) material hardness (soft pliable material) is less than the connector (22) material hardness (rigid material, see [0052] and [0057]), and wherein with the adapter cap (94) connected to the connector (22), the adapter cap (94) protectively surrounds and shields the connector (22, see Figs. 1 and 5-6, 94 surrounds and shields 30 of 22) to prevent contact between the connector (22) and the skin of a patient and to protectively shield the connector (22) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 94 positioned on 22 via 30, 94 protectively surrounds 30 and is capable of preventing direct contact between 30 and the skin of a patient to shield 22 from contamination).  
It would have been obvious to one of ordinary skill in the art to modify the device taught by Tsai et al. by substituting the cap taught by Tsai et al. for the cap taught by March et al. and (see [0057]).  Further Tsai et al. teaches that modifications may be made to the device (see [0032]).
Regarding claim 6, Tsai et al. in view of March et al. teaches wherein the adapter cap (94) has a frustoconical tapered portion (Fig. 1 below), a first cylindrical portion (1st cylindrical portion, Fig. 2 below), a second cylindrical portion (2nd cylindrical portion, Fig. 2 below), and arcuate or curved edges (arcuate or curved edges, Fig. 1 below) so that the adapter cap (94) does not have any sharp edges (see Fig. 1 below; also see alternative rejection of claim 5 above).  
Examiner’s Annotated Fig. 1
[AltContent: textbox (frustoconical tapered portion
arcuate portion)][AltContent: textbox (arcuate/curved edges)][AltContent: arrow][AltContent: ]
    PNG
    media_image3.png
    180
    170
    media_image3.png
    Greyscale

Examiner’s Annotated Fig. 2
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd cylindrical portion)][AltContent: textbox (1st cylindrical portion)]
    PNG
    media_image4.png
    245
    252
    media_image4.png
    Greyscale

Regarding claim 7, Tsai et al. in view of March et al. teaches wherein the adapter cap (94) has an adapter body (54, March et al., Fig. 1) which is sized and shaped to substantially correspond to an exterior profile of the connector (22 of 2) to form an interference fit between the adapter cap (94) and the connector (2, see March et al., [0057] where the cap creates a sealing engagement).  
Regarding claim 8, Tsai et al. in view of March et al. teaches wherein the adapter cap (94) has an arcuate portion (see Fig. 1 above), a first cylindrical portion (see Fig. 2 above), a second cylindrical portion (see Fig. 2 above), and arcuate or curved edges (see Fig. 1 above), so that the adapter cap (94) does not have any sharp edges (see Figs. 1 and 2 above).  
Regarding claim 11, Tsai et al. in view of March et al. teaches wherein the connector (2) comprises a rigid material (see rejection of claim 5 above and [0052] of March et al.) and the adapter cap (94) comprises a pliable material (see March et al., [0057]).  
Regarding claim 16, Tsai et al. in view of March et al. teaches wherein the adapter cap (94) has a frustoconical tapered portion (see Fig. 1 above) and a cylindrical portion (see 1st cylindrical portion, Fig. 2 above) that protectively surrounds at least a portion of the connector (2, it is the Examiner’s position that with the modification the 1st cylindrical portion will surround 22 of 2 such that 95 fits within 21).
Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over March et al. (Pub. No. 2012/0130329) in view of Prais et al. (Pub. No. 2001/0039402).
Regarding claim 3, March et al. does not teach wherein the adapter cap has a hardness range between Shore A 5 and Shore A 50.  However, Prais et al. teaches an adapter cap (22, Fig. 2) having a hardness range between Shore A 5 and Shore A 50 (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by March et al. by forming the adapter cap to have a (see [0015]).  Further, March et al. teaches that various modifications may be made to the device (see March et al.., [0070]).
Regarding claim 4, March et al. does not teach wherein the adapter cap has a hardness range between Shore A 20 and Shore A 40.  However, Prais et al. teaches an adapter cap (22, Fig. 2) having a hardness range between Shore A 20 and Shore A 40 (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by March et al. by forming the adapter cap to have a hardness range between Shore A 20 and Shore A 40 as taught by Prais et al. for having an adapter cap that has a relatively high gas permeability to ethylene oxide gas during sterilization (see [0015]).  Further, March et al. teaches that various modifications may be made to the device (see March et al.., [0070]).
Claims 3-4 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al. (Pub. No. 2006/0089606) in view of March et al. (Pub. No. 2012/0130329) in view of Prais et al. (Pub. No. 2001/0039402).
Regarding claim 3, Tsai et al. in view of March et al. does not teach wherein the adapter cap has a hardness range between Shore A 5 and Shore A 50.  However, Prais et al. teaches an adapter cap (22, Fig. 2) having a hardness range between Shore A 5 and Shore A 50 (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai et al. in view of March et al. by forming the adapter cap to have a hardness range between Shore A 5 and Shore A 50 as taught by Prais et al. (see [0015]).  Further, Tsai in view of March et al. teaches that various modifications may be made to the device (see Tsai et al. [0032] and March et al.., [0070]).
Regarding claim 4, Tsai in view of March et al. does not teach wherein the adapter cap has a hardness range between Shore A 20 and Shore A 40.  However, Prais et al. teaches an adapter cap (22, Fig. 2) having a hardness range between Shore A 20 and Shore A 40 (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai in view of March et al. by forming the adapter cap to have a hardness range between Shore A 20 and Shore A 40 as taught by Prais et al. for having an adapter cap that has a relatively high gas permeability to ethylene oxide gas during sterilization (see [0015]).  Further, Tsai in view of March et al. teaches that various modifications may be made to the device (see Tsai et al. [0032] and March et al., [0070]).
Regarding claim 14, Tsai et al. in view of March et al. does not teach wherein the adapter cap comprises a thermoplastic elastomer.  However, Prais et al. teaches an adapter cap (22, Fig. 2) that comprises a thermoplastic elastomer (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai in view of March et al. by forming the adapter cap from a thermoplastic elastic as taught by Prais et al. for having an adapter cap that has a relatively high gas permeability to ethylene oxide gas during sterilization (see [0015]).  Further, Tsai in view of March et al. teaches that various modifications may be made to the device (see Tsai et al. [0032] and March et al., [0070]).
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai .
Regarding claim 15, Tsai et al. in view of March et al. does not teach wherein the adapter cap comprises a thermosetting elastomer. However, Zeyfang teaches an adapter cap (1, Fig. 1) comprises a thermosetting elastomer ([0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai et al. in view of March et al. by forming the adapter cap from a thermoset elastomer as taught by Zeyfang because a thermoset elastomer is cost-effective, is flexible, has good tactile properties and provides good resistance to most solvents and cleaning agents (see [0030]).  Further, Tsai in view of March et al. teaches that various modifications may be made to the device (see Tsai et al. [0032] and March et al., [0070]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783